Exhibit 10.2

 

 

Swiss Re

III

 

PROPERTY CATASTROPHE EXCESS OF LOSS

REINSURANCE AGREEMENT

NO. POR-1008712/1061952/1061953/1061954

 

EFFECTIVE: JANUARY 1, 2011

 

between

 

SAFETY INSURANCE COMPANY

SAFETY INDEMNITY INSURANCE COMPANY

SAFETY PROPERTY AND CASUALTY INSURANCE COMPANY

all of Boston, Massachusetts

 

and

 

SWISS REINSURANCE AMERICA CORPORATION

Armonk, New York

 

--------------------------------------------------------------------------------


 

PROPERTY CATASTROPHE EXCESS OF LOSS REINSURANCE AGREEMENT

NO. POR-1008712/1061952/1061953/1061954

 

ARTICLE

 

CONTENTS

 

PAGE

 

 

PREAMBLE

 

1

ARTICLE I

 

BUSINESS COVERED

 

1

ARTICLE II

 

EFFECTIVE DATE AND TERMINATION

 

2

ARTICLE III

 

TERRITORY

 

2

ARTICLE IV

 

LIMIT AND RETENTION

 

2

ARTICLE V

 

REINSTATEMENT

 

4

ARTICLE VI

 

ULTIMATE NET LOSS

 

4

ARTICLE VII

 

LOSS IN EXCESS OF POLICY LIMITS

 

5

ARTICLE VIII

 

EXTRA CONTRACTUAL OBLIGATIONS

 

6

ARTICLE IX

 

EXCLUSIONS

 

6

ARTICLE X

 

SPECIAL ACCEPTANCE

 

8

ARTICLE XI

 

LOSS OCCURRENCE

 

8

ARTICLE XII

 

TERRORISM EXCESS RECOVERY

 

10

ARTICLE XIII

 

REINSURANCE PREMIUM

 

11

ARTICLE XIV

 

CLAIMS

 

13

ARTICLE XV

 

SALVAGE AND SUBROGATION

 

14

ARTICLE XVI

 

ACCESS TO RECORDS

 

14

ARTICLE XVII

 

TAXES

 

14

ARTICLE XVIII

 

CURRENCY

 

14

ARTICLE XIX

 

OFFSET

 

14

ARTICLE XX

 

ERRORS OR OMISSIONS

 

15

ARTICLE XXI

 

DISPUTE RESOLUTION

 

15

ARTICLE XXII

 

INSOLVENCY

 

16

ARTICLE XXIII

 

PARTICIPATION

 

17

ARTICLE XXIV

 

AMENDMENTS

 

18

 

 

SIGNATURES

 

19

 

ATTACHMENTS:

 

INSOLVENCY FUNDS EXCLUSION CLAUSE

 

 

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

 

 

TOTAL INSURED VALUE EXCLUSION CLAUSE

 

 

POLLUTION AND SEEPAGE EXCLUSION CLAUSE

 

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE REINSURANCE - U.S.A.

 

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -REINSURANCE - CANADA

 

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE -NO. 4

 

--------------------------------------------------------------------------------


 

PROPERTY CATASTROPHE EXCESS OF LOSS

REINSURANCE AGREEMENT

NO. POR-1008712/1061952/1061953/1061954

(hereinafter referred to as the “Agreement”)

 

between

 

SAFETY INSURANCE COMPANY

SAFETY INDEMNITY INSURANCE COMPANY

SAFETY PROPERTY AND CASUALTY INSURANCE COMPANY

all of Boston, Massachusetts

(hereinafter collectively referred to as the “Company”)

 

and

 

SWISS REINSURANCE AMERICA CORPORATION

Armonk, New York

(hereinafter referred to as the “Reinsurer”)

 

ARTICLE I - BUSINESS COVERED

 

A.                    The Reinsurer shall indemnify the Company on an excess of
loss basis in respect of the Company’s Ultimate Net Loss paid by the Company as
a result of losses occurring during the term of this Agreement, for Policies in
force as of January 1, 2011, and new and renewal Policies becoming effective on
or after said date, subject to the terms and conditions contained herein.

 

B.                      This Agreement is solely between the Company and the
Reinsurer, and nothing contained in this Agreement shall create any obligations
or establish any rights against the Reinsurer in favor of any person or entity
not a party hereto.

 

C.                      The performance of obligations by both parties under
this Agreement shall be in accordance with a fiduciary standard of good faith
and fair dealing.

 

D.                     The term “Policies” shall mean each of the Company’s
binders, policies and contracts of insurance on the business covered hereunder.

 

E.                       Under this Agreement, the indemnity for reinsured loss
applies to those Policies issued by the Company with respect to the following
Lines of Business as classified in the Company’s Annual Statement, subject to
the exclusions set forth in Article IX - Exclusions.

 

1

--------------------------------------------------------------------------------


 

NAIC
CODE

 

LINE OF BUSINESS

5.1

 

Commercial Multiple Peril (Section I only)

03

 

Allied Lines

04

 

Homeowners (Section I only)Property

21.1

 

Automobile Physical Damage - Private Passenger

21.02

 

Automobile Physical Damage - Commercial

01

 

Fire

 

ARTICLE II - EFFECTIVE DATE AND TERMINATION

 

A.                    This Agreement shall apply to losses occurring within the
period commencing 12:01 a.m., Eastern Time, January 1, 2011, and ending
12:01 a.m., Eastern Time, January 1, 2012.

 

B.                      Upon termination of this Agreement, the Reinsurer shall
be liable for losses occurring prior to the date of termination; however, the
Reinsurer shall have no liability for losses occurring subsequent to the
termination of this Agreement.

 

C.                      If this Agreement shall terminate while a Loss
Occurrence covered hereunder is in progress, it is agreed that, subject to the
other conditions of this Agreement, the Reinsurer shall indemnify the Company as
if the entire Loss Occurrence had occurred during the time this Agreement is in
force provided such Loss Occurrence covered hereunder started before the date of
termination.

 

ARTICLE III - TERRITORY

 

This Agreement applies to risks located in the Commonwealth of Massachusetts and
the state of New Hampshire, except that with respect to Multiple Peril Policies
covered hereunder, the territorial limits of this Agreement shall be those of
the original Policies when such Policies are written to cover risks primarily
located in the Commonwealth of Massachusetts and/or the state of New Hampshire.

 

ARTICLE IV - LIMIT AND RETENTION

 

A.                The limits and retentions provided under this Agreement are
set forth in the following Parts I, II, III and IV:

 

Part I - First Catastrophe Excess of Loss (Accounting Code No. POR1008712)

 

The Reinsurer shall be liable for 100% of the amount of the Company’s Ultimate
Net Loss in any one Loss Occurrence in excess of $30,000,000, but the Reinsurer
shall never be liable for more than $50,000,000 in any one Loss Occurrence, nor
shall the Reinsurer’s liability exceed $100,000,000 in all during the term of
this Agreement. Notwithstanding the foregoing, as respects the event of

 

2

--------------------------------------------------------------------------------


 

Terrorism, the Reinsurer’s liability shall be further limited to $50,000,000 in
all, during the term of this Agreement.

 

Part II - Second Catastrophe Excess of Loss (Accounting Code No. POR1061952)

 

The Reinsurer shall be liable for 100% of the amount of the Company’s Ultimate
Net Loss in any one Loss Occurrence in excess of $80,000,000, but the Reinsurer
shall never be liable for more than $80,000,000 in any one Loss Occurrence, nor
shall the Reinsurer’s liability exceed $160,000,000 in all during the term of
this Agreement. Notwithstanding the foregoing, as respects the event of
Terrorism, the Reinsurer’s liability shall be further limited to $80,000,000 in
all, during the term of this Agreement.

 

Part III - Third Catastrophe Excess of Loss (Accounting Code No. POR1061953)

 

The Reinsurer shall be liable for 100% of the amount of the Company’s Ultimate
Net Loss in any one Loss Occurrence in excess of $160,000,000, but the Reinsurer
shall never be liable for more than $250,000,000 in any one Loss Occurrence, nor
shall the Reinsurer’s liability exceed $500,000,000 in all during the term of
this Agreement. Notwithstanding the foregoing, as respects the event of
Terrorism, the Reinsurer’s liability shall be further limited to $250,000,000 in
all, during the term of this Agreement.

 

Part IV- Fourth Catastrophe Excess of Loss (Accounting Code No. POR1061954)

 

The Reinsurer shall be liable for 100% of the amount of the Company’s Ultimate
Net Loss in any one Loss Occurrence in excess of $410,000,000, but the Reinsurer
shall never be liable for more than $125,000,000 in any one Loss Occurrence, nor
shall the Reinsurer’s liability exceed $250,000,000 in all during the term of
this Agreement. Notwithstanding the foregoing, as respects the event of
Terrorism, the Reinsurer’s liability shall be further limited to $125,000,000 in
all, during the term of this Agreement.

 

B.                      Reinsurance of the Company’s retention, set forth above,
shall not be deducted in arriving at the Company’s Ultimate Net Loss herein.

 

C.                      It is warranted by the Company that the reinsurance
provided under this Agreement shall attach only when two or more risks are
involved in the same Loss Occurrence. The Company shall be the sole judge of
what constitutes one risk provided, however, that:

 

1.                   A risk shall never be less than all insurable values within
exterior walls and under one roof regardless of fire divisions, the number of
Policies involved, and whether there is a single, multiple or unrelated named
insureds involved in such risk.

 

3

--------------------------------------------------------------------------------


 

2.                        When two or more buildings are situated at the same
general location, the Company shall identify on its records at the time of
acceptance by the Company, those individual buildings and all insurable values
contained therein that are considered to constitute each risk. If such
identification is not made, each building and all insurable values contained
therein shall be considered to be a separate risk.

 

3.                        A risk shall be determined from the standpoint of the
predominant peril and such peril shall be noted in the Company’s records.

 

ARTICLE V - REINSTATEMENT

 

A.                    Each claim hereunder reduces the amount of indemnity from
the time of occurrence of the loss by the sum paid, but any amount so exhausted
is hereby reinstated from the time the Loss Occurrence commences hereon.

 

B.                      For each amount so reinstated, the Company agrees to pay
an additional premium calculated at pro rata of the annual premium hereon, being
pro rata only as to the fraction of the limit of liability of this Agreement
(i.e., the fraction of $50,000,000 as respects Part I, $80,000,000 as respects
Part II, $250,000,000 as respects Part III and $125,000,000 as respects Part IV)
so reinstated and 100% as to the term.

 

C.                      Nevertheless, the Reinsurer’s liability hereunder shall
never exceed $50,000,000 as respects Part I, $80,000,000 as respects Part II,
$250,000,000 as respects Part III and $125,000,000 as respects Part IV in
respect of any one Loss Occurrence and shall be further limited in all during
the term of the Agreement to $100,000,000 as respects Part I or $160,000,000 as
respects Part II or $500,000,000 as respects Part III or $250,000,000 as
respects Part IV.

 

ARTICLE VI - ULTIMATE NET LOSS

 

A.                     The term “Ultimate Net Loss” shall mean the actual sum
paid by the Company in settlement of losses or liability after making deductions
for all recoveries, including subrogation, salvages, and claims upon other
reinsurances, whether collectible or not, which inure to the benefit of the
Reinsurer under this Agreement, and shall include Loss Adjustment Expenses
incurred by the Company; provided, however, that in the event of the insolvency
of the Company, Ultimate Net Loss shall mean the amount of loss and Loss
Adjustment Expenses for which the Company is liable, and payment by the
Reinsurer shall be made to the liquidator, receiver, conservator or statutory
successor of the Company in accordance with the provisions of Article XXII
-Insolvency of this Agreement.

 

4

--------------------------------------------------------------------------------


 

B.                  The term “Ultimate Net Loss” shall include, 100% of Loss In
Excess of Policy Limits and 100% of Extra Contractual Obligations as defined
herein, but only as respects business covered under this Agreement.

 

C.                  The term “Loss Adjustment Expenses” shall mean all expenses
incurred by the Company in connection with the investigation, settlement,
defense or litigation of any claim or loss covered by the Policies reinsured
under this Agreement, and shall include Declaratory Judgment Expenses. However,
the term “Loss Adjustment Expenses”
shall not include the salaries and expenses of Company employees, office
expenses and other overhead expenses.

 

D.                 The term “Declaratory Judgment Expenses” shall mean all legal
expenses, incurred in the representation of the Company in litigation brought to
determine the Company’s defense and/or indemnification obligations, that are
allocable to any specific claim or loss applicable to Policies subject to this
Agreement. In addition, the Company shall promptly notify the Reinsurer of any
Declaratory Judgment Expenses subject to this Agreement.

 

E.                   All recoveries, salvages or payments recovered or received
subsequent to a loss settlement under this Agreement shall be applied as if
recovered or received prior to the aforesaid settlement and all necessary
adjustments to the loss settlement shall be made by the parties hereto.

 

F.                   Nothing in this Article shall be construed to mean that
losses are not recoverable hereunder until the Ultimate Net Loss of the Company
has been ascertained.

 

ARTICLE VII - LOSS IN EXCESS OF POLICY LIMITS

 

A.                    “Loss in Excess of Policy Limits” is defined as loss in
excess of the limit of the original Policy, such loss in excess of the limit
having been incurred because of failure by the Company to settle within the
Policy limit or by reason of alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of any action against its insured or in the preparation or prosecution of
an appeal consequent upon such action.

 

B.                      However, this Article shall not apply where the loss has
been incurred due to fraud by a member of the Board of Directors or a corporate
officer of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

 

C.                      For the purposes of this Article, the word “loss” shall
mean any amounts which the Company would have been contractually liable to pay
had it not been for the limit of the original Policy.

 

5

--------------------------------------------------------------------------------


 

D.                 With respect to coverage provided under this Article,
recoveries from any insurance or reinsurance other than this Agreement shall be
deducted to arrive at the amount of the Company’s Ultimate Net Loss.

 

ARTICLE VIII - EXTRA CONTRACTUAL OBLIGATIONS

 

A.                    “Extra Contractual Obligations” are defined as those
liabilities not covered under any other provision of this Agreement and which
arise from the handling of any claim on business covered hereunder, such
liabilities arising because of, but not limited to, the following: failure by
the Company to settle within the Policy limit, or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
in the preparation or prosecution of an appeal consequent upon such action.

 

B.                      The date on which an Extra Contractual Obligation is
incurred by the Company shall be deemed, in all circumstances, to be the date of
the original accident, casualty, disaster or loss occurrence.

 

C.                      However, coverage hereunder as respects Extra
Contractual Obligations shall not apply where the loss has been incurred due to
the fraud of a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.

 

D.                     Recoveries, collectibles or retention from any other form
of insurance or reinsurance including deductibles or self-insured retention
which protect the Company against Extra Contractual Obligations, whether
collectible or not, shall inure to the benefit of the Reinsurer and shall be
deducted from the total amount of Extra Contractual Obligations for purposes of
determining the loss hereunder.

 

E.                       If any provision of this Article shall be rendered
illegal or unenforceable by the laws, regulations or public policy of any
jurisdiction, such provision shall be considered void in such jurisdiction, but
this shall not affect the validity or enforceability of any other provision of
this Article or the enforceability of such provision in any other jurisdiction.

 

ARTICLE IX - EXCLUSIONS

 

THIS AGREEMENT DOES NOT COVER:

 

A.          THE FOLLOWING GENERAL CATEGORIES

 

1.                    All Lines of Business not specifically listed in Article I
-Business Covered.

 

6

--------------------------------------------------------------------------------


 

2.                        Policies issued with a deductible of $100,000 or more;
provided this exclusion shall not apply to Policies which customarily provide a
percentage deductible on the perils of earthquake or windstorm.

 

3.                        Reinsurance assumed, except pro rata local agency
reinsurance on specific risks.

 

4.                        Ex-gratia Payments.

 

5.                        Loss or damage occasioned by war, invasion,
revolution, bombardment, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, martial law, or confiscation
by order of any government or public authority, but not excluding loss or damage
which would be covered under a standard form of Policy containing a standard war
exclusion clause.

 

6.                        Insolvency Funds as per the attached Insolvency Funds
Exclusion Clause, which is made part of this Agreement.

 

7.                        Pool, Syndicate and Association business as per the
attached Pools, Associations and Syndicates Exclusion Clause, which is made part
of this Agreement.

 

8.                        Risks where the Total Insured Value, per risk, exceeds
the figure specified as per the attached Total Insured Value Exclusion Clause,
which is made part of this Agreement.

 

9                           Loss resulting from damage to overhead transmission
and distribution lines, including supporting structures and anything attached
thereto, of any public or private utility company, cable television or
telecommunication company of any kind. This exclusion shall not apply to such
overhead transmission and distribution lines, including supporting structures
and anything attached thereto located on the premises of any policyholder or
within 1,000 feet thereof. Nor shall this exclusion apply to utility service
interruption or contingent business interruption losses for any policyholder,
unless such policyholder is a public or private utility company, cable
television or telecommunication company of any kind.

 

B. THE FOLLOWING CLASSES OF BUSINESS AND TYPES OF RISKS

 

1.       Theft Insurance

 

2.       Insurance of wrongful conversion, embezzlement, and secretion.

 

3.       Cargo Liability.

 

4.       Mobile Homes.

 

5.       Manufacturer’s stock.

 

7

--------------------------------------------------------------------------------


 

6.       Dealers Open Lot.

 

C.       THE FOLLOWING PERILS

 

1.                    Flood and/or Earthquake when written as such.

 

2.                    Difference in Conditions, however styled.

 

3.                    Pollution and Seepage as per the attached Pollution and
Seepage Exclusion Clause, which is made part of this Agreement.

 

4.                    Nuclear Incident Exclusion Clauses which are attached and
made part of this Agreement:

 

a.                    Nuclear Incident Exclusion Clause Physical Damage
Reinsurance - U.S.A.

b.                   Nuclear Incident Exclusion Clause - Physical Damage
Reinsurance - Canada.

c.                    Nuclear Incident Exclusion Clause - Reinsurance - No. 4.

 

5.        a.        Loss, damage or expense of whatsoever nature caused directly
or indirectly by any of the following, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss: nuclear reaction
or radiation, or radioactive contamination, however caused.

 

b.      However, if nuclear reaction or radiation, or radioactive contamination
results in fire it is specifically agreed herewith that this Agreement will pay
for such fire loss or damage subject to all of the terms, conditions and
limitations of this Agreement.

 

c.       This exclusion shall not apply to loss, damage or expense originating
from and occurring at risks using radioactive isotopes in any form where the
nuclear exposure is not considered by the Company to be the primary hazard.

 

ARTICLE X - SPECIAL ACCEPTANCE

 

Risks which are beyond the terms, conditions or limitations of this Agreement
may be submitted to the Reinsurer for special acceptance hereunder; and such
risks, if accepted in writing by the Reinsurer, shall be subject to all of the
terms, conditions and limitations of this Agreement, except as modified by the
special acceptance. Premiums and losses derived from any special acceptance
shall be included with other data for rating purposes under this Agreement.

 

ARTICLE XI - LOSS OCCURRENCE

 

A.                     The term “Loss Occurrence” shall mean the sum of all
individual losses directly occasioned by any one disaster, accident or loss or

 

8

--------------------------------------------------------------------------------


 

series of disasters, accidents or losses arising out of one event which occurs
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another. However, the duration
and extent of any one Loss Occurrence shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
“Loss Occurrence” shall be further defined as follows:

 

1.                   As regards windstorm, hail, tornado, hurricane, cyclone,
including ensuing collapse and water damage, all individual losses sustained by
the Company occurring during any period of 72 consecutive hours arising out of
and directly occasioned by the same event. However, the event need not be
limited to one state or province or states or provinces contiguous thereto.

 

2                      As regards riot, riot attending a strike, civil
commotion, vandalism and malicious mischief, all individual losses sustained by
the Company, occurring during any period of 72 consecutive hours within the area
of one municipality or county and the municipalities or counties contiguous
thereto arising out of and directly occasioned by the same event. The maximum
duration of 72 consecutive hours may be extended in respect of individual losses
which occur beyond such 72 consecutive hours during the continued occupation of
an assured’s premises by strikers, provided such occupation commenced during the
aforesaid period.

 

3.                   As regards earthquake (the epicentre of which need not
necessarily be within the territorial confines referred to in the opening
paragraph of this Article) and fire following directly occasioned by the
earthquake, only those individual fire losses which commence during the period
of 168 consecutive hours may be included in the Company’s Loss Occurrence.

 

4.                   As regards Freeze, only individual losses directly
occasioned by collapse, breakage of glass and water damage (caused by bursting
of frozen pipes and tanks) may be included in the Company’s Loss Occurrence.

 

5                    As regards Terrorism, all individual losses sustained by
the Company occurring during any period of 72 consecutive hours arising out of
and directly occasioned by the same event. Should such an event of Terrorism
give rise to other perils which, in an unbroken chain of causation, have
occasioned the losses, the cause of the losses is understood to be that event of
Terrorism.

 

a.                         “Terrorism,” for purposes of this Agreement, shall
mean any actual or threatened violent act or act harmful to human life, tangible
or intangible property or infrastructure directed towards or having the effect
of (i) influencing or protesting against any de jure or de facto government or
policy thereof, (ii) intimidating, coercing or putting in fear a civilian
population or section thereof for the purpose

 

9

--------------------------------------------------------------------------------


 

of establishing or advancing a specific ideological, religious or political
system of thought, perpetrated by a specific individual or group directly or
indirectly through agents acting on behalf of said individual or group or
(iii) retaliating against any country for direct or vicarious support by that
country of any other government or political system.

 

b.                   Any act declared pursuant to the Terrorism Risk Insurance
Act of 2002, as amended, shall also be considered “Terrorism” for purposes of
this Agreement.

 

B.                      For all Loss Occurrences the Company may choose the date
and time when any such period of consecutive hours commences provided that it is
not earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss and provided that only one such period of 168 consecutive hours shall
apply with respect to one event except for those Loss Occurrences referred to in
1., 2., and 5. above, where only one such period of 72 consecutive hours shall
apply with respect to one event, regardless of the duration of the event.

 

C.                      No individual losses occasioned by an event that would
be covered by 72 hours clauses may be included in any Loss Occurrence claimed
under the 168 hours provision.

 

ARTICLE XII- TERRORISM EXCESS RECOVERY

 

A.                     For purposes of this Article:

 

1.                         “Act” shall mean the Terrorism Risk Insurance Act of
2002, any amendments thereto and any regulations promulgated thereunder.

 

2.                         “Affiliate,” “Insured Losses,” and “Program Year”
shall have the meanings provided in the Act.

 

3.                         “Company” shall include the Company and all
affiliates.

 

B                     This reinsurance shall not apply to any fines, civil
penalties or surcharges assessed pursuant to the Act.

 

C                     To the extent that the Company allocates Insured Losses
and/or federal assistance under the Act among affiliates, claims, contracts or
otherwise in any manner which impacts the reinsurance provided hereunder, the
Company shall apply a reasonable allocation method acceptable to the Reinsurer.

 

D                    To the extent that an Insured Loss is otherwise payable
hereunder, the reinsurance provided by this Agreement shall apply only to the
portion of liability, loss, cost and/or expense retained by the Company net of
any federal assistance pursuant to the Act. For each Program Year, the liability
of the Reinsurer for Insured Losses under this Agreement shall be reduced by the
ratio that the financial

 

10

--------------------------------------------------------------------------------


 

assistance under the Act allocated to Policies subject to this Agreement bears
to the Company’s total Insured Losses subject to this Agreement. If the Company
does not make such allocation, the liability of the Reinsurer for Insured Losses
in any Program Year under this Agreement shall be reduced by the ratio that the
financial assistance available to the Company under the Act for that Program
Year bears to the Company’s total Insured Losses for the same Program Year.

 

E.                       The parties recognize that, for any Program Year, the
Reinsurer may without waiver of the foregoing Paragraphs make payments for
Insured Losses which, together with available financial assistance under the Act
and the Company retentions and/or deductibles hereunder, exceed the Company’s
Insured Losses. In such event, the Reinsurer’s proportional share of all such
excess recovery (hereafter “Reinsurer’s Excess Share”) shall inure to the
benefit of the Reinsurer. All excess recovery described in this Paragraph shall
be allocated to the Reinsurer and the Company in proportion to the respective
liability of each for Insured Losses, net of federal assistance under the Act,
salvage, subrogation and other similar recoveries, as applicable.

 

F.                       In the event of a Reinsurer’s Excess Share, the Company
shall:

 

1.                       Promptly pay the Reinsurer’s Excess Share to the
Reinsurer; or

 

2                           Upon request of the Reinsurer at any time and at the
Reinsurer’s sole discretion, instead assign to the Reinsurer its rights to
recover directly from the federal government any portion of Reinsurer’s Excess
Share not already paid to the Reinsurer. The Company shall cooperate with and
assist the Reinsurer, at its own expense, to the extent reasonably necessary for
the Reinsurer to exercise those rights. If the Reinsurer is unable, for any
reason, to exercise any right assigned to it by the Company pursuant to this
Article, the Company shall pay the Reinsurer’s Excess Share to the Reinsurer as
if no assignment had taken place to the extent that the Company has not been
deemed to have forfeited the right to financial assistance under the Act by
virtue of the attempted assignment.

 

G.                                                        In the event of an
Insured Loss, the Company shall provide the Reinsurer with a monthly report
detailing claim settlement activities and financial assistance under the Act.
Calculations for each Program Year shall continue to be made until the
settlement of all Insured Losses covered hereunder.

 

ARTICLE XIII - REINSURANCE PREMIUM

 

A.                The Company shall pay to the Reinsurer a premium for the
reinsurance provided under the First, Second, Third and Fourth Catastrophe
Excess of Loss Layers at a rate set forth in Paragraph B. below. Such rates
shall be applied to the Company’s Subject Earned Premium for the term of this
Agreement.

 

11

--------------------------------------------------------------------------------


 

B.                      A deposit premium for each layer set forth below, shall
be payable by the Company to the Reinsurer in four equal installments each due
January 1, April 1, July 1 and October 1. As promptly as possible after the
termination of this Agreement, the Company shall render a statement to the
Reinsurer showing the actual reinsurance premiums due hereunder. If such premium
calculations differ from the deposit previously paid, the debtor party shall pay
the outstanding balance as soon as practicable. However, in no event shall the
adjusted premium be less than the minimum premium for each layer, set forth
below.

 

 

 

Rate

 

Minimum
Premium

 

Deposit
Premium

 

Quarterly
Deposit

 

First Catastrophe Excess Layer
(Accounting Code No.POR1008712)

 

2.624

%

$

3,600,000

 

$

4,500,000

 

$

1,125,000

 

Second Catastrophe Excess Layer
(Accounting Code No. POR1061952)

 

3.032

%

$

4,160,000

 

$

5,200,000

 

$

1,300,000

 

Third Catastrophe Excess Layer
(Accounting Code No. POR1061953)

 

5.832

%

$

8,000,000

 

$

10,000,000

 

$

2,500,000

 

Fourth Catastrophe Excess Layer
(Accounting Code No. POR1061954)

 

2.1868

%

$

3,000,000

 

$

3,750,000

 

$

937,500

 

 

C.                      The term “Subject Earned Premium” as used herein is
equal to the sum of the Net Premiums Written on the business covered hereunder
during the period under consideration, plus the unearned premium reserve as
respects premiums in force at the beginning of such period, less the unearned
premium reserve as respects premiums in force at the end of the period, said
unearned premium is to be calculated on an actual daily basis or in accordance
with the Company’s methodology, as agreed.

 

D.                     The term “Net Premiums Written” shall mean gross premiums
written less returns, allowances and reinsurances which inure to the benefit of
the Reinsurer.

 

E.                       The following percentages of the Company’s premium
shall be allocated to the business covered under this Agreement: 90% Homeowners.

 

F.                       In respect of Paragraph B. above: 1. All statements
shall be sent to the Reinsurer at:

 

a.                         E-Mail/Word, Excel, PDF, or TIF Formats, or other
scanned documents:

 

TAPCAMDirectArmonk@swissre.com, or

 

b.                        Standard Mail:

 

Swiss Reinsurance America Corporation

Technical Accounting Department

175 King Street

Armonk, NY 10504

 

12

--------------------------------------------------------------------------------


 

2.                             All checks and supporting documentation shall be
sent to the Reinsurer through one of the options set forth below and shall
identify the applicable Reinsurer Agreement Number(s):

 

a.       WIRE TRANSFER

 

(i)         All wires should be sent to:

 

The Bank of New York

1 Wall Street

New York, NY 10286

Account Name: Swiss Reinsurance America Corporation

Account Number: 8900489197

ABA Number: 021000018 (SWIFT: IRVTUS3N)

 

(ii)        All supporting documentation should be sent to:

 

Swiss Reinsurance America Corporation

Technical Accounting Department

175 King Street

Armonk, NY 10504

 

b.      COURIER OR OVERNIGHT CARRIER

 

As respects payments in United States dollars, both checks and supporting
documentation shall be sent to:

 

BNY Mellon

101 Barclay Street

New York, NY 10007

Attn: LBX Number 19580

 

ARTICLE XIV - CLAIMS

 

A.                    The Company shall promptly notify the Reinsurer of each
claim which may involve the reinsurance provided hereunder and of all subsequent
developments relating thereto, stating the amount claimed and estimate of the
Company’s Ultimate Net Loss and Loss Adjustment Expenses. Notwithstanding the
provisions set forth in any other Article herein, prompt notification of loss
shall be considered a condition precedent to liability under this Agreement.

 

B.                      The Company shall have the responsibility to
investigate, defend or negotiate settlements of all claims and lawsuits related
to Policies written by the Company and reinsured under this Agreement.   The
Reinsurer, at its own expense, may associate with the Company in the defense or
control of any claim, suit or other proceeding which involves or is likely to
involve the reinsurance provided under this Agreement, and the Company shall
cooperate in every respect in the defense of any such claim, suit or proceeding.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XV - SALVAGE AND SUBROGATION

 

A.                    In the event of the payment of any indemnity by the
Reinsurer under this Agreement, the Reinsurer shall be subrogated, to the extent
of such payment, to all of the rights of the Company against any person or
entity legally responsible for damages of the loss. The Company agrees to
enforce such rights; but, in case the Company refuses or neglects to do so, the
Reinsurer is hereby authorized and empowered to bring any appropriate action in
the name of the Company or their policyholders or otherwise to enforce such
rights.

 

B.                      From any amount recovered by subrogation, salvage or
other means, there shall first be deducted the expenses incurred in effecting
the recovery. The balance shall then be used to reimburse the excess carriers in
the inverse order to that in which their respective liabilities attached, before
being used to reimburse the Company for its primary loss.

 

ARTICLE XVI - ACCESS TO RECORDS

 

The Reinsurer or its duly authorized representatives shall have the right to
examine, at the offices of the Company at a reasonable time, during the currency
of this Agreement or anytime thereafter, all books and records of the Company
relating to business which is the subject of this Agreement.

 

ARTICLE XVII - TAXES

 

The Company shall be liable for all taxes on premiums paid to the Reinsurer
under this Agreement, except income or profit taxes of the Reinsurer, and shall
indemnify and hold the Reinsurer harmless for any such taxes which the Reinsurer
may become obligated to pay to any local, state or federal taxing authority.

 

ARTICLE XVIII - CURRENCY

 

Wherever the word “dollars” or the “$” symbol is used in this Agreement, it
shall mean dollars of the United States of America.

 

ARTICLE XIX - OFFSET

 

Each party to this Agreement together with their successors or assigns shall
have and may exercise, at any time, the right to offset any balance or balances
due the other (or, if more than one, any other). Such offset may include
balances due under this Agreement and any other agreements heretofore or
hereafter entered into between the parties regardless of whether such balances
arise from premiums, losses or otherwise, and regardless of capacity of any
party, whether as assuming insurer and/or ceding insurer, under the various
agreements involved, provided however, that in the event of insolvency of a
party hereto, offsets shall only be

 

14

--------------------------------------------------------------------------------


 

allowed in accordance with the provisions of Section 7427 of the Insurance Law
of the State of New York to the extent such statute or any other applicable law,
statute or regulation governing such offset shall apply.

 

ARTICLE XX - ERRORS OR OMISSIONS

 

Errors or omissions of an administrative nature on the part of the Company shall
not invalidate the reinsurance under this Agreement, provided such errors or
omissions are corrected promptly after discovery thereof; but the liability of
the Reinsurer under this Agreement or any exhibits, addenda, or endorsements
attached hereto shall in no event exceed the limits specified herein nor be
extended to cover any risks, perils, lines of business or classes of insurance
generally or specifically excluded herein.

 

ARTICLE XXI - DISPUTE RESOLUTION

 

Part I - Choice Of Law And Forum

 

Any dispute arising under this Agreement shall be resolved in the Commonwealth
of Massachusetts, and the laws of the Commonwealth of Massachusetts shall govern
the interpretation and application of this Agreement.

 

Part II - Mediation

 

If a dispute between the Company and the Reinsurer, arising out of the
provisions of this Agreement or concerning its interpretation or validity and
whether arising before or after termination of this Agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.

 

Part III - Arbitration

 

A.                    Resolution of Disputes - As a condition precedent to any
right of action arising hereunder, any dispute not resolved by mediation between
the Company and the Reinsurer arising out of the provisions of this Agreement or
concerning its interpretation or validity, whether arising before or after
termination of this Agreement, shall be submitted to arbitration in the manner
hereinafter set forth.

 

B.                      Composition of Panel - Unless the parties agree upon a
single arbitrator within 15 days after the receipt of a notice of intention to
arbitrate, all disputes shall be submitted to an arbitration panel composed of
two arbitrators and an umpire chosen in accordance with Paragraph C. hereof.

 

C.                      Appointment of Arbitrators - The members of the
arbitration panel shall be chosen from disinterested persons with at least 10
years experience in the insurance and reinsurance business. Unless a

 

15

--------------------------------------------------------------------------------


 

single arbitrator is agreed upon, the party requesting arbitration (hereinafter
referred to as the “claimant”) shall appoint an arbitrator and give written
notice thereof by certified mail, to the other party (hereinafter referred to as
the “respondent”) together with its notice of intention to arbitrate. Within 30
days after receiving such notice, the respondent shall also appoint an
arbitrator and notify the claimant thereof by certified mail. Before instituting
a hearing, the two arbitrators so appointed shall choose an umpire. If, within
20 days after the appointment of the arbitrator chosen by the respondent, the
two arbitrators fail to agree upon the appointment of an umpire, each of them
shall nominate three individuals to serve as umpire, of whom the other shall
decline two and the umpire shall be chosen from the remaining two by drawing
lots. The name of the individual first drawn shall be the umpire.

 

D.                     Failure of Party to Appoint an Arbitrator - If the
respondent fails to appoint an arbitrator within 30 days after receiving a
notice of intention to arbitrate, the claimant’s arbitrator shall appoint an
arbitrator on behalf of the respondent, such arbitrator shall then, together
with the claimant’s arbitrator, choose an umpire as provided in Paragraph C. of
Part III of this Article.

 

E.                       Submission of Dispute to Panel - Within 30 days after
the notice of appointment of all arbitrators, the panel shall meet, and
determine a timely period of discovery, discovery procedures and schedules for
hearings.

 

F.                       Procedure Governing Arbitration - All proceedings
before the panel shall be informal and the panel shall not be bound by the
formal rules of evidence. The panel shall have the power to fix all procedural
rules relating to the arbitration proceeding. In reaching any decision, the
panel shall give due consideration to the customs and usages of the insurance
and reinsurance business.

 

G.                      Arbitration Award - The arbitration panel shall render
its decision within 60 days after termination of the proceeding, which decision
shall be in writing, stating the reasons therefor. The decision of the majority
of the panel shall be final and binding on the parties to the proceeding. In no
event however, will the panel be authorized to award punitive, exemplary or
consequential damages of whatsoever nature in connection with any arbitration
proceeding concerning this Agreement.

 

H.                     Cost of Arbitration - Unless otherwise allocated by the
panel, each party shall bear the expense of its own arbitrator and shall jointly
and equally bear with the other parties the expense of the umpire and the
arbitration.

 

ARTICLE XXII - INSOLVENCY

 

A.                    In the event of insolvency of the Company, the reinsurance
provided by this Agreement shall be payable by the Reinsurer on the basis of

 

16

--------------------------------------------------------------------------------


 

the liability of the Company as respects Policies covered hereunder, without
diminution because of such insolvency, directly to the Company or its
liquidator, receiver, conservator or statutory successor except as provided in
Sections 4118(a)(1)(A) and 1114(c) of the New York Insurance Law.

 

B.                      The Reinsurer shall be given written notice of the
pendency of each claim or loss which may involve the reinsurance provided by
this Agreement within a reasonable time after such claim or loss is filed in the
insolvency proceedings. The Reinsurer shall have the right to investigate each
such claim or loss and interpose, at its own expense, in the proceedings where
the claim or loss is to be adjudicated, any defense which it may deem available
to the Company, its liquidator, receiver, conservator or statutory successor.
The expense thus incurred by the Reinsurer shall be chargeable, subject to court
approval, against the insolvent Company as part of the expense of liquidation to
the extent of a proportionate share of the benefit which may accrue to the
Company solely as a result of the defense undertaken by the Reinsurer.

 

C.                      In addition to the offset provisions set forth in
Article XIX -Offset, any debts or credits, liquidated or unliquidated, in favor
of or against either party on the date of the receivership or liquidation order
(except where the obligation was purchased by or transferred to be used as an
offset) are deemed mutual debts or credits and shall be set off with the balance
only to be allowed or paid. Although such claim on the part of either party
against the other may be unliquidated or undetermined in amount on the date of
the entry of the receivership or liquidation order, such claim will be regarded
as being in existence as of such date and any claims then in existence and held
by the other party may be offset against it.

 

D.                     Nothing contained in this Article is intended to change
the relationship or status of the parties to this Agreement or to enlarge upon
the rights or obligations of either party hereunder except as provided herein.

 

ARTICLE XXIII - PARTICIPATION

 

A.                    This Contract obligates the Reinsurer for the following
shares of the interests and liabilities set forth under this Contract:

 

Coverage Parts

 

Accounting
Code No.

 

Share

 

 

 

 

 

 

 

Part I-First Catastrophe Excess of Loss

 

POR1008712

 

8.00

%

 

 

 

 

 

 

Part II-Second Catastrophe Excess of Loss

 

POR1061952

 

6.25

%

 

 

 

 

 

 

Part III-Third Catastrophe Excess of Loss

 

POR1061953

 

2.00

%

 

 

 

 

 

 

Part IV-Fourth Catastrophe Excess of Loss

 

POR1061954

 

5.00

%

 

17

--------------------------------------------------------------------------------


 

B.                  The participation of the Reinsurer in the interests and
liabilities of this Contract shall be separate and apart from the participations
of other reinsurers and shall not be joint with those other reinsurers, and the
Reinsurer shall in no event participate in the interests and liabilities of
other reinsurers.

 

ARTICLE XXIV - AMENDMENTS

 

This Agreement may be amended by mutual consent of the parties expressed in an
addendum; and such addendum, when executed by both parties, shall be deemed to
be an integral part of this Agreement and binding on the parties hereto.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate, by their duly authorized representatives as of the following
dates:

 

In Boston, Massachusetts, this 14th day of February, 2011.

 

 

ATTEST:

 

SAFETY INSURANCE COMPANY

 

 

SAFETY INDEMNITY INSURANCE COMPANY

 

 

SAFETY PROPERTY AND CASUALTY INSURANCE COMPANY

 

 

/s/

Glenn Hiltpold, F.C.A.S.

 

/s/

Edward N. Patrick, Jr.

 

 

 

 

 

 

Glenn Hiltpold

 

 

Edward N. Patrick, Jr.

 

Name

 

 

Name

 

 

 

 

 

 

Director of Actuarial Services

 

 

Vice President, Underwriting

 

Title

 

 

Title

 

 

And in Armonk, New York, this 28th day of January, 2011.

 

 

ATTEST:

 

SWISS REINSURANCE AMERICA CORPORATION

 

 

/s/

E.H. Vieux

 

/s/

Jason K. Jaeger

 

 

 

 

 

 

E.H. Vieux

 

 

Jason K. Jaeger

 

Name

 

 

Name

 

 

 

 

 

 

Senior Vice President

 

 

Senior Vice President

 

Title

 

 

Title

 

19

--------------------------------------------------------------------------------


 

SUPPLEMENT TO THE ATTACHMENTS

DEFINITION OF IDENTIFICATION TERMS USED WITHIN THE ATTACHMENTS

 

A.                     Wherever the term “Company” or “Reinsured” or “Reassured”
or whatever other term is used to designate the reinsured company or companies
within the various attachments to the reinsurance agreement, the term shall be
understood to mean Company or Reinsured or Reassured or whatever other term is
used in the attached reinsurance agreement to designate the reinsured company or
companies.

 

B.                       Wherever the term “Agreement” or “Contract” or “Policy”
or whatever other term is used to designate the attached reinsurance agreement
within the various attachments to the reinsurance agreement, the term shall be
understood to mean Agreement or Contract or Policy or whatever other term is
used to designate the attached reinsurance agreement.

 

C.                       Wherever the term “Reinsurer” or “Reinsurers” or
“Underwriters” or whatever other term is used to designate the reinsurer or
reinsurers in the various attachments to the reinsurance agreement, the term
shall be understood to mean Reinsurer or Reinsurers or Underwriters or whatever
other term is used to designate the reinsuring company or companies.

 

--------------------------------------------------------------------------------


 

INSOLVENCY FUNDS EXCLUSION CLAUSE

 

This Agreement excludes all liability of the Company arising by contract,
operation of law, or otherwise from its participation or membership, whether
voluntary or involuntary, in any insolvency fund or from reimbursement of any
person for any such liability. “Insolvency fund” includes any guaranty fund,
insolvency fund, plan, pool, association, fund or other arrangement, howsoever
denominated, established or governed, which provides for any assessment of or
payment or assumption by any person of part or all of any claim, debt, charge,
fee, or other obligation of an insurer, or its successors or assigns, which has
been declared by any competent authority to be insolvent or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.

 

--------------------------------------------------------------------------------


 

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

 

SECTION A

 

Excluding:

 

(a)               All Business derived directly or indirectly from any Pool,
Association or Syndicate which maintains its own reinsurance facilities.

 

(b)              Any Pool or Scheme (whether voluntary or mandatory) formed
after March 1, 1968, for the purpose of insuring Property whether on a
country-wide basis or in respect of designated areas.  This Exclusion shall not
apply to so-called Automobile Insurance Plans or other Pools formed to provide
coverage for Automobile Physical Damage.

 

SECTION B

 

It is agreed that business, written by the Company for the same perils, which is
known at the time to be insured by or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance is excluded hereunder:

 

Industrial Risk Insurers (successor to Factory Insurance Association and Oil
Insurance Association); Associated Factory Mutuals; Improved Risk Mutuals.

 

Any Pool, Association or Syndicate formed for the purpose of writing Oil, Gas or
Petro-Chemical Plants and/or Oil or Gas Drilling Rigs.

 

United States Aircraft Insurance Group, Canadian Aircraft Insurance Group,
Associated Aviation Underwriters, American Aviation Underwriters.

 

SECTION B does not apply:

 

(a)               Where the Total Insured Value over all interests of the risk
in question is less than $350,000,000.

 

(b)              To interests traditionally underwritten as Inland Marine or
Stock and/or Contents written on a Blanket basis.

 

(c)               To Contingent Business Interruption, except when the Company
is aware that the key location is known at the time to be insured in any Pool,
Association or Syndicate named above.

 

(d)              To risks as follows: Offices, Hotels, Apartments, Hospitals,
Educational Establishments, Public Utilities (other than Railroad Schedules) and
Builders Risks on the classes of risks specified in this subsection (d) only.

 

--------------------------------------------------------------------------------


 

SECTION C

 

NEVERTHELESS the Reinsurer specifically agrees that Liability accruing to the
Company from its participation in:

 

(a)     The following so-called “Coastal Pools”:

 

ALABAMA INSURANCE UNDERWRITING ASSOCIATION

FLORIDA WINDSTORM UNDERWRITING ASSOCIATION

LOUISIANA INSURANCE UNDERWRITING ASSOCIATION

MISSISSIPPI WINDSTORM INSURANCE UNDERWRITING ASSOCIATION

NORTH CAROLINA INSURANCE UNDERWRITING ASSOCIATION

SOUTH CAROLINA WINDSTORM AND HAIL UNDERWRITING ASSOCIATION

TEXAS CATASTROPHE PROPERTY INSURANCE ASSOCIATION

 

and

 

(b)     All “Fair Plan” and “Rural Risk Plan” Business

 

for all perils otherwise protected hereunder will not be excluded, except
however, that this reinsurance does not include any increase in such liability
resulting from:

 

(1)               The inability for any other participant in such “Coastal Pool”
and/or “Fair Plan” and/or “Rural Risk Plan” to meet its liability.

 

(2)               Any Claim against such “Coastal Pool” and/or “Fair Plan”
and/or “Rural Risk Plan” or any participant therein, including the Company,
whether by way of subrogation or otherwise, brought by or on behalf of any
insolvency fund (as defined in the Insolvency Funds Exclusion Clause
incorporated in this agreement).

 

--------------------------------------------------------------------------------


 

TOTAL INSURED VALUE EXCLUSION CLAUSE

 

It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments, Public Utilities
(except Railroad schedules) and Builders Risk on the above classes where, at the
time of the cession, the Total Insured Value over all interests exceeds
$350,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Agreement, if subsequently to cession being
made the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached, the Company
shall at the first opportunity, and certainly by next anniversary of the
original policy, exclude the risk in question.

 

It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interest traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Company is
aware that the Total Insured Value of $350,000,000 is already exceeded for
buildings, machinery, equipment and direct use and occupancy at the key
location.

 

It is understood and agreed that this Clause shall not apply hereunder where the
Company writes 100% of the risk.

 

Notwithstanding anything contained herein to the contrary, it is the mutual
intention of the parties in respect of bridges and tunnels to exclude such risks
where the Total Insured Value over all interests exceeds $350,000,000.

 

--------------------------------------------------------------------------------


 

POLLUTION AND SEEPAGE EXCLUSION CLAUSE

 

This Reinsurance does not apply to:

 

1.                    Pollution, seepage, contamination or environmental
impairment (hereinafter collectively referred to as “pollution”) insurances,
however styled;

 

2.                    Loss or damage caused directly or indirectly by pollution,
unless said loss or damage follows as a result of a loss caused directly by a
peril covered hereunder;

 

3.                    Expenses resulting from any governmental direction or
request that material present in or part of or utilized on an insured’s property
be removed or modified, except as provided in 5. below;

 

4                       Expenses incurred in testing for and/or monitoring
pollutants;

 

5                       Expenses incurred in removing debris, unless (A) the
debris results from a loss caused directly by a peril covered hereunder, and
(B) the debris to be removed is itself covered hereunder, and (C) the debris is
on the insured’s premises, subject, however, to a limit of $5,000 plus 25% of
(i) the property damage loss, any risk, any one location, any one original
insured, and (ii) any deductible applicable to the loss;

 

6.                         Expenses incurred to extract pollutants from land or
water at the insured’s premises unless (A) the release, discharge, or dispersal
of pollutants results from a loss caused directly by a peril covered hereunder,
and (B) such expenses shall not exceed $10,000;

 

7.                         Loss of income due to any increased period of time
required to resume operations resulting from enforcement of any law regulating
the prevention, control, repair, clean-up or restoration of environmental
damage;

 

8.                         Claims under 5. and/or 6. above, unless notice
thereof is given to the Company by the insured within 180 days after the date of
the loss occurrence to which such claims relate.

 

“Pollutants” means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.

 

--------------------------------------------------------------------------------


 

Where no pollution exclusion has been accepted or approved by an insurance
regulatory authority for use in a policy that is subject to this Agreement or
where a pollution exclusion that has been used in a policy is overturned, either
in whole or in part, by a court having jurisdiction, there shall be no recovery
for pollution under this Agreement unless said pollution loss or damage follows
as a result of a loss caused directly by a peril covered hereunder.

 

Nothing herein shall be deemed to extend the coverage afforded by this
reinsurance to property or perils specifically excluded or not covered under the
terms and conditions of the original policy involved.

 

--------------------------------------------------------------------------------


 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE -U.S.A.

 

N.M.A. 1119

 

1.                        This Reinsurance does not cover any loss or liability
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, from any Pool of Insurers or Reinsurers formed for the purpose of
covering Atomic or Nuclear Energy risks.

 

2.                        Without in any way restricting the operation of
paragraph 1. of this Clause, this Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance against Physical Damage (including
business interruption or consequential loss arising out of such Physical Damage)
to:

 

I.                                         Nuclear reactor power plants
including all auxiliary property on the site, or

 

II.                                     Any other nuclear reactor installation,
including laboratories handling radioactive materials in connection with reactor
installations, and critical facilities as such, or

 

III.                                 Installations for fabricating complete fuel
elements or for processing substantial quantities of “special nuclear material,”
and for reprocessing, salvaging, chemically separating, storing or disposing of
spent nuclear fuel or waste materials, or

 

IV.                                 Installations other than those listed in
paragraph 2. III. above using substantial quantities of radioactive isotopes or
other products of nuclear fission.

 

3.                    Without in any way restricting the operation of paragraphs
1. and 2. of this Clause, this Reinsurance does not cover any loss or liability
by radioactive contamination accruing to the Reassured, directly or indirectly,
and whether as Insurer or Reinsurer, from any insurance on property which is on
the same site as a nuclear reactor power plant or other nuclear installation and
which normally would be insured therewith, except that this paragraph 3. shall
not operate:

 

(a)               where the Reassured does not have knowledge of such nuclear
reactor power plant or nuclear installation, or

 

1

--------------------------------------------------------------------------------


 

(b)              where the said insurance contains a provision excluding
coverage for damage to property caused by or resulting from radioactive
contamination, however caused. However, on and after 1st January, 1960, this
sub-paragraph (b) shall only apply provided the said radioactive contamination
exclusion provision has been approved by the Governmental Authority having
jurisdiction thereof.

 

4.                         Without in any way restricting the operation of
paragraphs 1., 2. and 3. of this Clause, this Reinsurance does not cover any
loss or liability by radioactive contamination accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, when such
radioactive contamination is a named hazard specifically insured against.

 

5.                         It is understood and agreed this Clause shall not
extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard.

 

6.                         The term “special nuclear material” shall have the
meaning given to it by the Atomic Energy Act of 1954 or by any law amendatory
thereof.

 

7.                         Reassured to be sole judge of what constitutes:

 

(a)     substantial quantities, and

 

(b)     the extent of installation, plant or site.

 

NOTE: - Without in any way restricting the operation of paragraph 1. hereof, it
is understood and agreed that

 

(a)               all policies issued by the Reassured on or before 31st
December, 1957 shall be free from the application of the other provisions of
this Clause until expiry date or 31st December, 1960 whichever first occurs
whereupon all the provisions of this Clause shall apply,

 

(b)              with respect to any risk located in Canada policies issued by
the Reassured on or before 31st December, 1958 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December, 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply.

 

2

--------------------------------------------------------------------------------


 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE -CANADA

 

N.M.A. 1980a

 

1.                        This Agreement does not cover any loss or liability
accruing to the Company directly or indirectly, and whether as Insurer or
Reinsurer, from any Pool of Insurers or Reinsurers formed for the purpose of
covering Atomic or Nuclear Energy risks.

 

2.                        Without in any way restricting the operation of
paragraph 1. of this clause, this Agreement does not cover any loss or liability
accruing to the Company, directly or indirectly, and whether as Insurer or
Reinsurer, from any insurance against Physical Damage (including business
interruption or consequential loss arising out of such Physical Damage) to:

 

a.                         Nuclear reactor power plants including all auxiliary
property on the site, or

 

b.                        Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and critical facilities as such, or

 

c.                         Installations for fabricating complete fuel elements
or for processing substantial quantities of radioactive materials, and for
reprocessing, salvaging, chemically separating, storing or disposing of spent
nuclear fuel or waste materials, or

 

d.                        Installations other than those listed in c. above
using substantial quantities of radioactive isotopes or other products of
nuclear fission.

 

3.                    Without in any way restricting the operation of paragraphs
1. and 2. of this clause, this Agreement does not cover any loss or liability by
radioactive contamination accruing to the Company, directly or indirectly, and
whether as Insurer or Reinsurer, from any insurance on property which is on the
same site as a nuclear reactor power plant or other nuclear installation and
which normally would be insured therewith, except that this paragraph 3. shall
not operate:

 

a.                         where the Company does not have knowledge of such
nuclear reactor power plant or nuclear installation, or

 

b.                        where the said insurance contains a provision
excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused.

 

--------------------------------------------------------------------------------


 

4.                        Without in any way restricting the operation of
paragraphs 1., 2. and 3. of this clause, this Agreement does not cover any loss
or liability by radioactive contamination accruing to the Company, directly or
indirectly, and whether as Insurer or Reinsurer, when such radioactive
contamination is a named hazard specifically insured against.

 

5.                        This clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Company to be the primary hazard.

 

6.                        The term “radioactive material” means uranium,
thorium, plutonium, neptunium, their respective derivatives and compounds,
radioactive isotopes of other elements and any other substances which may be
designated by or pursuant to any law, act or statute, or any law amendatory
thereof as being prescribed substances capable of releasing atomic energy, or as
being requisite for the production, use or application of atomic energy.

 

7.        Company to be sole judge of what constitutes:

 

a.        substantial quantities, and

 

b.        the extent of installation, plant or site.

 

8.                        Without in any way restricting the operation of
paragraphs 1., 2., 3. and 4. of this clause, this Agreement does not cover any
loss or liability accruing to the Company, directly or indirectly, and whether
as Insurer or Reinsurer, caused:

 

a.                         by any nuclear incident as defined in or pursuant to
the Nuclear Liability Act or any other nuclear liability act, law or statute, or
any law amendatory thereof, or nuclear explosion, except for ensuing loss or
damage which results directly from fire, lightning or explosion of natural, coal
or manufactured gas;

 

(b)              by contamination by radioactive material.

 

NOTE:                               Without in any way restricting the operation
of paragraphs 1., 2., 3. and 4. of this clause, paragraph 8. of this clause
shall only apply to all original contracts of the Company whether new, renewal
or replacement which become effective on or after December 31, 1992.

 

April 1, 1996

 

--------------------------------------------------------------------------------


 

NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

 

1.                         This Reinsurance does not cover any loss or liability
accruing to the Reassured as a member of, or subscriber to, any association of
insurers or reinsurers formed for the purpose of covering nuclear energy risks
or as a direct or indirect reinsurer of any such member, subscriber or
association.

 

2.                         Without in any way restricting the operations of
Nuclear Incident Exclusion Clauses, - Liability, - Physical Damage, - Boiler and
Machinery and paragraph 1. of this Clause, it is understood and agreed that for
all purposes of the reinsurance assumed by the Reinsurer from the Reinsured, all
original insurance policies or contracts of the Reinsured (new, renewal and
replacement) shall be deemed to include the applicable existing Nuclear Clause
and/or Nuclear Exclusion Clause(s) in effect at the time and any subsequent
revisions thereto as agreed upon and approved by the Insurance Industry and/or a
qualified Advisory or Rating Bureau.

 

--------------------------------------------------------------------------------